DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is unclear what limitation is imposed by the language, “adjustable by two or more parameters that define the non-circular shape.”  The element language, “a non-circular shape” encompasses a vast universe of shapes, and the Examiner struggles to conceive of a non-circular shape having less than two parameters that define some aspect of the shape.  Moreover, in a device claim it is unclear how these parameters make the shape adjustable.  For purposes of compact prosecution, this is interpreted to limit the non-circular shape to any that can reasonably be defined by at least two parameters.
Claim 15 is rejected as depending from claim 14.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US PGPub 2016/0111441).
Regarding claim 1, Park discloses in Figs. 1-3 & 6-15, characterizing an etch process (essential to the manufacturing process) that is used to etch channel holes and dummy channel holes in a stack of alternating sacrificial gate layers (202, para. [0050]) and insulating layers (102, para. [0049]) upon a substrate (100, para. [0050]) of a semiconductor device, the channel holes (110a, para. [0049]) being in a core region and the dummy channel holes (110b, para. [0049]) being in a staircase region, the stack of alternating sacrificial gate layers and insulating layers extending from the core region into in the staircase region of a stair-step form; and 
determining a first shape (oval) for defining the dummy channel holes in a layout based on the characterization of the etch process, the first shape being different from a second shape (circular) for defining the channel holes.
Regarding claim 2, Park further discloses generating the layout (necessary to manufacture the device) for the semiconductor device, the layout having first instances of the first shape in a first area of the layout corresponding to the staircase region, and having second instances of the second shape in a second area of the layout corresponding to the core region.
Regarding claim 3, Park further discloses determining a non-circular shape for the dummy channel holes that is different from a circle shape of the channel holes.
Regarding claim 4, Park further discloses adjusting two or more parameters that define the non-circular shape based on the characterization of the etch process.
Regarding claim 6, Park further discloses disposing, in the layout, a first instance and a second instance of the first shape that are symmetric with regard to a pattern that defines a contact in the staircase region.
Regarding claim 8, Park further discloses disposing multiple instances corresponding to the dummy channel holes, a maximum distance between the multiple instances being shorter than a first limit (the pillars provide support, so a maximum distance, undefined in the claims or specification, is implied by Park’s disclosure).
Regarding claim 9, Park further discloses generating a mask layer in the layout to differentiate the core region and the staircase region, the mask layer being used to form first dummy channel structures corresponding to the dummy channel holes in the staircase region with different materials from channel structures corresponding to the channel holes in the core region.
Regarding claim 10, Park further discloses generating a pattern in the layout for defining a gate line (118, para. [0050]) in the semiconductor device, a maximum distance between the pattern and the first instances being shorter than a second limit (the pillars provide support, so a maximum distance, undefined in the claims or specification, is implied by Park’s disclosure).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ozawa (US PGPub 2011/0140068), as evidenced by Ravikirthi (US Patent No. 9,881,929) and Kato (US PGPub 10,020,315).
Regarding claim 5, Park appears not to explicitly disclose selecting the non-circular shape from at least a capsule shape, a bar shape, and an arc shape.
Ozawa discloses in Fig. 23 (see Figs. 7-8 for manufacturing analogous to Park), a channel pillar structure having an elongated pattern shape comprising two parallel sides and arc end portions forming a capsule shape.  (Compare the channel shape in Ozawa Fig. 23 with Instant Application Fig. 1A element 161.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated channel pillar structure shape of Ozawa for the elongated oval shape of Park, the use of Ozawa’s shape being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).  As further evidence, see, Ravikirthi, which also discloses (see Fig. 27, col. 29, line 50 to col. 30, line 8) support pillar structures have shapes differing from both the memory pillar structure and each other, and comprising ellipses and/or polygons; and likewise Kato, which discloses (see Figs. 1-5) round memory pillars 30 and differently shaped polygonal support/isolation pillars 27.  In so doing, the shape of the first dummy channel structure is a capsule shape.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ravikirthi (US Patent No. 9,881,929) and Kato (US PGPub 10,020,315).
Regarding claim 7, Park appears not to explicitly disclose disposing multiple instances corresponding to the dummy channel holes that are in a non-symmetric configuration with regard to a contact in the staircase region.
Ravikirthi discloses in Fig. 27, col. 29, line 50 to col. 30, line 24, support pillar structures offset from the contact structure by rotational and lateral displacement; and likewise Kato, which discloses (see Figs. 1-5) polygonal support/isolation pillars 27 and 28 (col. 4 line 41 to col. 6, line 36) arranged asymmetrically to contact structures 29 (col. 7, line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the asymmetrical support pillar placement of Ravikirthi and Kato in Park, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). In so doing, the method includes disposing multiple instances corresponding to the dummy channel holes that are in a non-symmetric configuration with regard to a contact in the staircase region.
Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2016/0111441) in view of Ravikirthi (US Patent No. 9,881,929) and Kato (US PGPub 10,020,315).
Regarding claim 11, Park discloses in Figs. 1-3, gate layers (202, para. [0050]) and insulating layers (102, para. [0049]) that are stacked alternatingly along a first direction perpendicular to a substrate (100, para. [0050]) of the semiconductor device in a first region (cell region 20, para. [0047]) upon the substrate, wherein the gate layers and the insulating layers are stacked of a stair-step form in a second region (connection region 30, para. [0047]) upon the substrate; 
a channel structure (110a, para. [0049]) that is disposed in the first region and extends in the first direction, wherein the channel structure is through the gate layers and the insulating layers, and the channel structure and the gate layers form a stack of transistors in a series configuration (para. [0050]); 
a contact structure (150, para. [0049]) disposed in the second region to form a conductive connection (with pads 203, para. [0049]) with one of the gate layers; and 
multiple dummy channel structures (110b, para. [0049]) that are disposed around the contact structure (150).  
Park further discloses that that the shape of the multiple dummy channel structures (oval) is different (para. [0061]) from a second shape (circular) of the channel structure (110a).
Park appears not to explicitly disclose that the multiple dummy channel structures are disposed around the contact structure in a non-symmetric configuration.
Ravikirthi discloses in Fig. 27, col. 29, line 50 to col. 30, line 24, support pillar structures offset from the contact structure by rotational and lateral displacement; and likewise Kato, which discloses (see Figs. 1-5) polygonal support/isolation pillars 27 and 28 (col. 4 line 41 to col. 6, line 36) arranged asymmetrically to contact structures 29 (col. 7, line 11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the asymmetrical support pillar placement of Ravikirthi and Kato in Park, this being a simple substitution of one known element for another to obtain predictable results, see MPEP 2143 I(B) -- Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). In so doing, the multiple dummy channel structures are disposed around the contact structure in a non-symmetric configuration.
Regarding claim 12, Park therein discloses a first dummy channel structure in the multiple dummy channel structure is patterned with a first shape (oval) that is different from a second shape (circular) of the channel structure.
Regarding claim 13, Park therein discloses the channel structure has a circular shape at a horizontal cross-section of the semiconductor device; and the first dummy channel structure has a non-circular shape at the horizontal cross- section.
Regarding claim 14, Park therein discloses that the first dummy channel structure has the non-circular shape that is adjustable by two or more parameters (long and short axis) that define the non-circular shape.
Regarding claim 15, Park as combined therein discloses that the first dummy channel structure has a rectangular shape (28a, Kato, Fig. 1).
Regarding claim 16, Park further discloses a maximum distance between the multiple dummy channel structures is shorter than a first limit (the pillars provide support, so a maximum distance, undefined in the claims or specification, is implied by Park’s disclosure).
Regarding claim 17, Park further discloses that the first dummy channel structure is formed of same materials as the channel structure (para. [0097]). 
Regarding claim 18, Park further discloses that the first dummy channel structure is formed of different materials from the channel structure (para. [0061]).
Regarding claim 19, Park further discloses that the first dummy channel structure is formed of silicon dioxide (para. [0075]).
Regarding claim 20, Park further discloses a gate line slit (118, para. [0050]) that extends in the gate layers and the insulating layers, a maximum distance between the gate line slit and the first dummy channel structure being shorter than a second limit. (the pillars provide support, so a maximum distance, undefined in the claims or specification, is implied by Park’s disclosure).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891